Citation Nr: 1436866	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  14-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a panic and anxiety disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to January 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In June 2014, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's record.  At the Travel Board hearing, the Veteran was afforded an additional 30-day abeyance period for submission of further evidence.  That period of time has lapsed; no further evidence was received.


FINDING OF FACT

Throughout, the Veteran's panic and anxiety disorder with agoraphobia has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating is warranted for the Veteran's panic and anxiety disorder with agoraphobia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130 Diagnostic Code (Code) 9413 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA notice requirement is generic notice, namely notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect such has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1279 (Fed. Cir, 2009).  A March 2011 letter provided the Veteran the generic notice required.  It is not alleged that he has been prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires DROs and VLJs (Veterans Law Judges) who conduct hearings to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the June 2014 hearing the undersigned noted the requirements for the next higher 50, 70 and 100 percent ratings for a psychiatric disability.  The Veteran's testimony in response to the questions posed by his attorney and the undersigned focused on the elements necessary to substantiate the claim; i.e., by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  A deficiency in the conduct of the hearing has not been alleged.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in March 2011.  The examination is adequate for rating purposes as the examiner expressed familiarity with the history of the disability and conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability for the time period from one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Veteran's claim for an increased rating for panic and anxiety disorder with agoraphobia arises from a claim received on September 8, 2010.  (See March 2011 VCAA notification letter from the RO advising the Veteran that his correspondence was being accepted as a claim for increase.)  Hence, the period for consideration is from September 8, 2009 until the present. 
VA treatment records since 2009 have consistently shown a GAF score of 50 (with the exception of one score of 45 in July 2011).  A November 2009 treatment report shows that the Veteran reported worsened depressive symptoms, spending most of his time alone and "crying a lot."  

In March 2010 the Veteran was seen in the emergency department for a panic attack.  He reported having lost many jobs over the years because of his anger (he last worked in 1997).  In April 2010, he complained of lack of sleep.  The examiner noted that the Veteran seemed to be experiencing a "flight of ideas" and his mood varied from one extreme to the other (initially very frustrated, then he would cry and appeared calm at the end of the session.)  A June 2010 treatment report notes that the Veteran reported panic attacks anytime he has to leave home, he was sleeping 3-4 hours per night and had severe nightmares several times per week usually revolving around death.  It was noted that he was emotionally detached/withdrawn/numb to his surroundings and was avoidant and hypervigilant with an exaggerated startle response.  (It was also noted that he had been on [SSA (Social Security Administration)] disability for mental health and back trouble since 1997.)  In July 2010, he reported continued low energy and motivation and feeling that he is "going to die."  In September 2010 he reported crying continually, feeling anxious and experiencing a severe panic attack causing him to seek emergency department treatment (he felt worse upon coming home and returned to the emergency department).  

VA treatment records show that, in January 2011, the Veteran called nurse triage and stated that he was homeless; he was very tearful and depressed and indicated that he was "not going to hurt anyone else", but could not say that about himself.  Later in January 2011, he reported that his medications were working well, his anxiety attacks had been cut in half, and he was sleeping an average of 3 hours per night.  

On March 2011 VA examination, the Veteran reported having panic attacks once or twice per week during which "he feels like he is going to die."  He reported nightmares and sleeping 4 to 6 hours, 2 hours at a time.  The examiner noted mood problems but no suicidal ideations.  On examination, the Veteran showed labile affect and was tearful at times.  He had anxiety and nervousness a couple of times a week, feeling like he was having a heart attack.  The examiner noted that the Veteran has mood and anxiety related issues as well as irritability as symptoms of PTSD from seeing a child struck by a car while serving in Egypt.  (An unappealed October 2011 rating decision denied service connection for PTSD.)  The examiner assigned a GAF score of 55 and explained that it is reflective of the severity of the AXIS I diagnoses (PTSD and panic attack disorder), which is moderate occupational and social dysfunction.  

June 2011 VA treatment records show that the Veteran reported feeling like he doesn't belong to anything and becoming more of a hermit.  He hated himself for what he was; his energy and motivation were not doing well; and he felt "gloom and doom" all day almost every day.  He felt his heart flutter and believed he was going to die.  

A February 2012 mental health note from the Veteran's VA treatment provider states that his symptoms include, but are not limited, to:

[A]ppetite fluctuations, decreased sleep, severe and vivid nightmares, decreased energy [and] motivation, anhedonia, panic attacks, isolations, reliving or re-experiencing his military past, emotional detachment, avoidance, hypervigilance, intrusive thoughts, and an exaggerated startle response.  He has difficulty being in public places or in crowds.  His symptoms make it difficult to hold any gainful employment.  He has trouble interacting with others, does not adapt readily to changes in routine, has trouble following complex directions due to trouble with concentration and focus.  The medications used to treat his symptoms are also troublesome for trying to keep to a schedule as they can further impede cognition, can cause daytime somnolence as well as lethargy.  He is currently being seen by this provider every 6-8 weeks and is beginning counseling that will more than likely be every 1-2 weeks.  It is my opinion that he is unable to participate in gainful employment.  

A March 2012 VA treatment report notes the Veteran "struggles with low self-image and self-confidence."  Subsequent mental health treatment records show the Veteran's continued problems with anxiety and depression, low mood and motivation and trouble sleeping.  He reported increased anxiety and depressive symptoms in August 2012.  He also reported dating briefly (the relationship ended when his sexual dysfunction became apparent).  He reported feeling defeated and rejected as most of his recent dates had fizzled.  In October 2012, the Veteran presented with more calmness and reported that he had "not had a panic attack in the last few weeks."  He wanted a relationship/companionship and occasionally dated.  He also reported belonging to a bear hunting organization and having a group of friends who play music together.  He presented with an anxious and depressed mood.  Later in October 2012, he reported he was "stressed to the max and started smoking again."  He also stated that he "just [doesn't] give a crap about anything much anymore" and indicated that he had been having some health problems as well.  He reported being in a relationship with a married younger woman with 5 children.  In December 2012, he reported having a "good day" spending Thanksgiving with his son, ex-wife and her husband.  Later in December 2012, the Veteran reported regretting quitting his job because:

This sparked a series of bad decisions and events.  He feels he lost everything.  From [that] time on he believed himself to be a failure.  He has adopted as an identity being a loser.  He has little confidence in himself.  He has little to no optimism for the future.  He has allowed this to permeate all areas of his life.  He sees this a proof that he will always be alone and in poverty.

VA mental health treatment records in 2013 show that the Veteran's energy and motivation continued to be low and he had experienced trouble sleeping.  He continued to prefer solitude and isolate himself.  In March 2013, the Veteran presented with a better attitude and outlook than previous sessions but indicated that he remained unhappy because of being alone.  In April 2013, he reported having lost his "motivation and momentum to live life" and indicated that he had a good friend who was seriously ill again.  In August 2013, he presented with more depressive symptoms and his attitude was one of negativity and defeat.  
During the June 2014 videoconference hearing, the Veteran testified that his fear of death caused him to have daily panic and anxiety.  He had difficulty coping with his environment and adapting to change and was socially withdrawn (did not want to leave his home) and slept about 2-3 hours.  He stated that he continued to experience symptoms even though he was on medication.  His symptoms included feeling on edge and losing his temper (he lost his temper going through VA security prior to the hearing), focus and concentration.  He also reported impaired memory (forgetting where he was going and what he needed when he got there).  

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Veteran's generalized anxiety disorder has been rated 30 percent under 38 C.F.R. § 4.130, Code 9413, and the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The 30 percent rating assigned for generalized anxiety disorder contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the evidence of record, taken as a whole, suggests that the Veteran's occupational and social impairment has been persistent and more nearly approximates the reduced reliability and productivity required for a 50 percent rating.  Specifically, with respect to the exemplar criteria cited in the General Rating Formula for Mental Disorders, the Veteran has exhibited, throughout the appeal period, panic attacks more than once a week, impaired judgment, disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  He has also testified that he has memory impairment.  

The functional loss contemplated by a 50 percent rating is occupational and social impairment with reduced reliability and productivity.  The VA examiner noted that the Veteran's panic attack disorder results in moderate occupational and social dysfunction and assigned a GAF of 55 (reflecting moderate symptoms).  Further, in a February 2012 statement, the Veteran's treatment provider noted that his symptoms (including decreased energy and motivation, panic attacks, isolation, emotional detachment, difficulty being in public places or in crowds, trouble interacting with others, inability to adapt readily to changes in routine, and trouble following complex directions due to trouble with concentration and focus) made it difficult to hold any gainful employment (although notably the Veteran was on SSA disability for his back, primarily, and is not shown to have attempted or sought employment).  

The findings of the VA examiner and the Veteran's treatment provider confirm that the Veteran's condition had worsened and are consistent with the other evidence of record.  VA treatment records also show that the Veteran has endorsed frequent nightmares, isolation, and avoidance.  Thus, the Board finds that an increased rating of 50 percent is warranted throughout.  

However, the evidence of record does not show that symptoms that meet (or approximate) the criteria for a 70 percent rating were manifested for any distinct period of time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had symptoms productive of deficiencies in most areas.  He did not, at any point, demonstrate symptoms such as: obsessional, illogical, obscure, or irrelevant speech; panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting), inability to establish and maintain effective relationships; or any other symptoms of similar gravity.  While he endorsed a fear of death, he did not endorse suicidal thoughts or plans.  Although he called the VA triage nurse in January 2011 when he was homeless, he did not identify suicidal thoughts or plans.  Additionally, while he is irritable and has reported losing his temper, he is not shown to have resorted to violence and impaired impulse control is not shown.  Furthermore, he continues to maintain relationships with his sister, son, and ex-wife and her husband.  He joined a bear hunting organization and had friends who play music together.  Although his mood and motivation have been low, he has not demonstrated obsessional tendencies which interfere with routine activities.  He is not shown to have neglected personal appearance and hygiene.  The overall disability picture presented is simply not one of deficiencies in most areas due to psychiatric disability; daily activity functioning has been adequate throughout.  Consequently, the Board finds that the criteria for a 70 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  While the GAF scores assigned in VA treatment records include one of 45 which suggests severe disability, the symptoms then noted and/or endorsed are more consistent with the criteria for a 50 percent rating (i.e., productive of reduced reliability and productivity) and do not reflect deficiencies in most areas.  In contrast, the GAF score assigned by the VA examiner and in the remaining VA treatment records reflect moderate disability, and are consistent with the symptoms then shown, symptoms warranting a 50 percent rating.

The Board has considered whether referral of this case for consideration of an extraschedular rating during this period is indicated.  As there is no evidence (or allegation) of symptoms or impairment during this period not encompassed by the schedular criteria, such criteria are not inadequate, and referral of the case for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, although the Veteran has reported having lost many jobs over the years because of his anger (he last worked in 1997) and his VA treatment provider has stated that he "is unable to participate in gainful employment," it is not alleged that he is prevented from engaging in any gainful employment due to the panic and anxiety disorder with agoraphobia; he receives SSA disability benefits primarily for a back disability (which is not service connected, and is not for consideration).  The VA examiner did not specify the cause of his inability to participate gainful employment, but rather opined that his psychiatric symptoms "make it difficult to hold any gainful employment" (which is reflected by the schedular rating assigned).  A review of the record found he has additional nonservice-connected disabilities that impact on employability.  Hence, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).






ORDER

An increased (to 50 percent) rating for panic and anxiety disorder with agoraphobia is granted, throughout, subject to the regulations governing payment of monetary awards; a rating in excess of 50 percent is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


